                                                                               .r.'laatex·n Distrtct of Kentucky
                             UNITED STATES DISTRICT COURT                                !;)"      !l ~         ~ ft
                                                                                         t'\!'1    f~   :-~"1   ;:1;   ~


                            EASTERN DISTRICT OF KENTUCKY
                                                                                        APR 0 4 2019
                                      CENTRAL DIVISION
                                                                                                  c\f ;\SHl-AHU
                                             LONDON                                        ;{OBERT R. CARR          .
                                                                                  : ., .:qi(      i!.S DISTRICT COUR f



Civil Action No. 18-306-HRW


SCOTT MARTIN KADIK,                                                           PETITIONER,


v.                                             ORDER


PERRY COUNTY, DEPARTMENT
OF CORRECTIONS, et al.,                                                         RESPONDENTS.



       Scott Kadik filed this Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.

Consistent with local practice, the matter was referred to United States Magistrate Judge

Matthew A. Stinnett for initial consideration. Upon the Magistrate Judge's report and

recommendation, and with no objection from Petitioner, the undersigned dismissed this matter.


       Petitioner then filed a "Motion Writ of Mandamus to Vacate Set Aside or Correct

Sentence," which was referred to Magistrate Judge Stinnett. Magistrate Judge Stinnett found it

to be unclear what relief Petitioner sought via his motion, as it could be interpreted as either a

motion for a writ of mandamus or a motion under Fed.R.Civ.P. 60. The Court finds the motion

to be more akin to that made pursuant to Rule 60(b) and, adopts the Magistrate Judge's finding

that Petitioner has not adequately plead relief under this rule.

       Again, Petitioner has filed no objection to the Report and Recommendation and the time

for doing so has passed.
Accordingly, IT IS THEREFORE ORDERED AND ADJUDGED:

1)   that the Magistrate Judge's report and recommendation is hereby approved and

     adopted as and for the opinion of the Court,


2)   that in conformity therewith, the Motion Writ of Mandamus to Vacate Set Aside

     or Correct Sentence [Docket No. 23] be OVERRULED.

     This 4th day of April, 2019.




                                                    Signed By:
                                                    Heney B. Wilhoit. Jr.
                                                    United ltat11 Dlatrlot Judge
